Case 1:19-cv-24821-AMC Document 178 Entered on FLSD Docket 12/17/2020 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                              Case No.1:19-cv-24821-CANNON/LOUIS


     MARINE DEPOT INTERNATIONAL, INC.,

                     Plaintiff,

     vs.

     JAMES RIVER GROUP, INC.,

                 Defendant.
     ______________________________________/


                                               ORDER

           THIS MATTER is before the Court upon Defendant James River Group. Inc.’s Motion to

  File Documents Under Seal (ECF No. 176). Having reviewed the Motion, and being otherwise

  duly advised on the matter, the Court finds that the Motion should be DENIED, without prejudice.

           “The common-law right of access to judicial proceedings, an essential component of our

  system of justice, is instrumental in securing the integrity of the process.” Chicago Tribune Co. v.

  Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir. 2001). The common-law right of

  access includes the right to inspect and copy public records and documents. Nixon v. Warner

  Comm., Inc., 435 U.S. 589, 597, 98 S.Ct. 1306, 1312, 55 L.Ed.2d 570 (1978). However, “the right

  to inspect and copy judicial records is not absolute.” Id. Rather, the common-law right of access

  may be overcome by a showing of good cause, a standard that requires a court to balance the

  public’s right of access against the party’s interest in keeping information confidential. Jankula v.

  Carnival Corp., No. 18-CV-24670, 2019 WL 8051714, at *1 (S.D. Fla. July 30, 2019) (citing

  Romero v. Drummond Co., Inc., 480 F.3d 1234, 1246 (11th Cir. 2007)). The Eleventh Circuit has

  further recognizes that documents collected through discovery are not to be considered “judicial

                                                   1
Case 1:19-cv-24821-AMC Document 178 Entered on FLSD Docket 12/17/2020 Page 2 of 3




  records”; “while a party may enjoy the right of access to pleadings, docket entries, orders, affidavits or

  depositions duly filed, the common-law right of access does not extend to information collected

  through discovery which is not a matter of public record.” Alarm Grid, Inc. v. Alarm Club.com, Inc.,

  No. 17-80305-CV, 2018 WL 1175254, at *4 (S.D. Fla. Mar. 5, 2018) (citations omitted).

          In balancing the public interest in accessing court documents against a party’s interest in

  keeping the information confidential, courts consider, among other factors: (1) whether allowing

  access would impair court functions or harm legitimate privacy interests; (2) the degree of and

  likelihood of injury if made public; (3) the reliability of the information; (4) whether there will be

  an opportunity to respond to the information; (5) whether the information concerns public officials

  or public concerns; and (6) the availability of a less onerous alternative to sealing the documents.

  Romero, 480 F.3d at 1246. Importantly, “the presumption of public access is much stronger with

  regard to dispositive documents that relate to the merits of the case.” Id. at 1245-6.

          Here, Defendant has failed to show good cause to allow the requested documents to be

  filed under seal. In fact, Defendant has failed to give any reason why these requested documents

  should be filed under seal beyond stating these documents were deemed confidential pursuant to

  this Court’s Order Approving Stipulated Confidentiality and Protective Order Regarding the

  Exchange and Use of Confidential Information (DE 45). Federal Rule of Civil Procedure 26

  permits courts, upon motion of either party, to enter a protective order that requires a trade secret,

  confidential research, or commercial information to remain confidential or to be revealed only in

  a specific manner through the course of the litigation. See Fed. R. Civ. P. 26(c)(1)(G). However, it

  does not eliminate a party’s burden to show good cause to overcome the common-law right of

  access if that party chooses to file such confidential information on the record as part as a pre-trial

  motion requiring judicial resolution of the merits. Alarm Grid, Inc. v. Alarm Club.com, Inc., No. 17-

  80305-CV, 2018 WL 1175254, at *4 (S.D. Fla. Mar. 5, 2018); In re Denture Cream Prod. Liab.

                                                      2
Case 1:19-cv-24821-AMC Document 178 Entered on FLSD Docket 12/17/2020 Page 3 of 3




  Litig., No. 09-2051-MD, 2013 WL 214672, at *6 (S.D. Fla. Jan. 18, 2013). Thus, before Defendant

  may file the requested documents under seal, it must show good cause to do so.

        DONE and ORDERED in Miami, Florida this 17th day of December, 2020.


                                                     ________________________________
                                                     LAUREN F. LOUIS
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 3
